DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Jamie Gallagher on 08/25/2022.

The application has been amended as follows: 
CLAIMS:

12. (Currently Amended) A method for the interaction of a plurality of users of a social media environment via one or more mobile devices of the plurality of users, the method comprising: presenting a profile representation display graphic to each of a plurality of users of a social media environment via a corresponding one of the one or more mobile devices, the profile representation graphic having a plurality of user selectable regions, each user selectable region representing a profile question, each profile question having a predetermined set of profile question answers; receiving from each of the plurality of users via the corresponding one of the one or more mobile devices a selection of one or more chosen regions of the plurality of user selectable regions; for each of the one or more chosen regions chosen by the corresponding one of the plurality of users, displaying via the corresponding one of the one or more mobile devices the corresponding profile question and the corresponding set of profile question answers for the chosen region, each of the profile questions having associated therewith a question color, each of the profile question answers for the corresponding profile question having associated therewith a different shade of the corresponding question color; receiving selections of the displayed profile question answers to profile questions for the one or more chosen regions of each of the plurality of users; for each of the plurality of users, creating in the social media environment a multicolor profile displayable graphic based on the profile representation display graphic and the corresponding user's profile question answers, the multicolor profile displayable graphic 18Attorney Docket No. 00040-002USC3including an answer display region corresponding to each of the plurality of user selectable regions of the profile representation display graphic, wherein each of the answer display regions displayed in the multicolor profile displayable graphic that corresponds to the one or more chosen regions for the corresponding user includes the shade of question color corresponding to the selected profile question answer by the corresponding user for the corresponding one or more chosen regions; displaying the multicolor profile displayable graphic for corresponding to a first user of the plurality of users to the first user via the first user's mobile device; matching the first user to a second user of the plurality of users based on a percentage match of (a) the multicolor profile displayable graphic of the first user to the multicolor profile displayable graphic of the second user or (b) the selected profile question answers of the first user to the selected profile question answers of the second user; and in response to said matching, displaying to the first user via the first user's mobile device: (a) the multicolor profile displayable graphic of the second user and/or (b) a content item of the second user, the content item posted to the social media environment, wherein said displaying to the first user further comprises displaying to the first user an augmented reality user interface of the social media environment, the augmented reality user interface via the first user's mobile device, the augmented reality user interface including: a display of [[the]] a proximity of a first geographic location, the display of the first geographic location obtained via a camera element of the first user's mobile device; and a display of a first virtual object representing the content item of the second user or a display of a second virtual object representing the second user, said matching of the first user and second user being based on the proximity of the first user to the first geographic location.  
13. (Currently Amended) A non-transitory machine-readable hardware storage medium including machine-executable instructions for performing a method of interaction of a plurality of users of a social media environment via one or more mobile devices of the plurality of users, the instructions comprising: a set of instructions for presenting a profile representation display graphic to each of a plurality of users of a social media environment via a corresponding one of the one or more mobile devices, the profile representation graphic having a plurality of user selectable regions, each user selectable region representing a profile question, each profile question having a predetermined set of profile question answers; 19Attorney Docket No. 00040-002USC3a set of instructions for receiving from each of the plurality of users via the corresponding one of the one or more mobile devices a selection of one or more chosen regions of the plurality of user selectable regions; a set of instructions for displaying via the corresponding one of the one or more mobile devices, for each of the one or more chosen regions chosen by the corresponding one of the plurality of users, the corresponding profile question and the corresponding set of profile question answers for the chosen region, each of the profile questions having associated therewith a question color, each of the profile question answers for the corresponding profile question having associated therewith a different shade of the corresponding question color; a set of instructions for receiving selections of the displayed profile question answers to profile questions for the one or more chosen regions of each of the plurality of users; for each of the plurality of users, a set of instructions for creating in the social media environment a multicolor profile displayable graphic based on the profile representation display graphic and the corresponding user's profile question answers, the multicolor profile displayable graphic including an answer display region corresponding to each of the plurality of user selectable regions of the profile representation display graphic, wherein each of the answer display regions displayed in the multicolor profile displayable graphic that corresponds to the one or more chosen regions for the corresponding user includes the shade of question color corresponding to the selected profile question answer by the corresponding user for the corresponding one or more chosen regions; a set of instructions for displaying the multicolor profile displayable graphic for corresponding to a first user of the plurality of users to the first user via the first user's mobile device; a set of instructions for matching the first user to a second user of the plurality of users based on a percentage match of (a) the multicolor profile displayable graphic of the first user to the multicolor profile displayable graphic of the second user or (b) the selected profile question answers of the first user to the selected profile question answers of the second user; and a set of instructions for displaying to the first user via the first user's mobile device, in response to said matching: (a) the multicolor profile displayable graphic of the second user and/or (b) a content item of the second user, the content item posted to the social media environment.  
14. (Currently Amended) A non-transitory machine-readable hardware storage medium according to claim 13, wherein the multicolor profile displayable graphic is a grid shaped graphic and each of the user selectable regions is a square shaped region within a grid pattern.  
15. (Currently Amended) A non-transitory machine-readable hardware storage medium according to claim 13,[[,]] a set of instructions for the second user to set within the social media environment using the first user's mobile device a privacy setting for limiting the accessibility of the multicolor profile displayable graphic of the second user or the content item of the second user to other users of the plurality of users.  
16. (Currently Amended) A non-transitory machine-readable hardware storage medium according to claim 15, wherein said matching is based on a search by the first user, the search being based on the percentage match.  
17. (Currently Amended) A non-transitory machine-readable hardware storage medium according to claim 16, further comprising a set of instructions for displaying to the first user a list of users of the plurality of users based on said matching.  
18. (Currently Amended) A non-transitory machine-readable hardware storage medium according to claim 13, wherein said matching is based on a search by the first user, the search being based on the percentage match.  
19. (Currently Amended) A non-transitory machine-readable hardware storage medium according to claim 13, further comprising a set of instructions for displaying the content item of the second user via an augmented reality user interface of the social media environment, the augmented reality user interface being displayable via the first user's mobile device and including a display of the proximity of a first geographic location and a display of a first virtual object representing the content item of the second user, the display of the first geographic location obtained via a camera element of the first user's mobile device.  
20. (Currently Amended) A non-transitory machine-readable hardware storage medium according to claim 19, wherein the user content of the second user is pinned via the first virtual object to the first geographic location by the second user.  
21. (Currently Amended) A non-transitory machine-readable hardware storage medium according to claim 13, further comprising a set of instructions for displaying to the first user an augmented reality user interface of the social media environment, the augmented reality user interface being displayable via the first user's mobile device and including a display of the proximity of a first geographic location and a display of a second virtual object representing the second user, the display of the first geographic location obtained via a camera element of the first user's mobile device, the availability of the second virtual object based on said matching of the first user to the second user.  
22. (Currently Amended) A non-transitory machine-readable hardware storage medium according to claim [[22]]21, wherein the second virtual object is selectable by the first user via the augmented reality user interface to display profile 21Attorney Docket No. 00040-002USC3information for the second user including the multicolor profile displayable graphic of the second user.  
23. (Currently Amended) A non-transitory machine-readable hardware storage medium according to claim 13, wherein said set of instructions for displaying to the first user further comprises a set of instructions for displaying to the first user an augmented reality user interface of the social media environment, the augmented reality user interface via the first user's mobile device, the augmented reality user interface including: a display of the proximity of a first geographic location, the display of the first geographic location obtained via a camera element of the first user's mobile device; and a display of a first virtual object representing the content item of the second user or a display of a second virtual object representing the second user, said matching of the first user and second user being based on the proximity of the first user to the first geographic location.

Allowable Subject Matter
Claims 1-23 are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art of record Shoobridge (US Publication No. 20070125861) discussed the concept of color barcode wherein data is encoded into colors to a barcode. After all of the data is encoded into the barcode, the barcode is printed onto an object in step 190. FIG. 7 illustrates a methodology for reading the barcode encoded in FIG. 6. Beginning in step 250, the barcode is read by a barcode reader that can understand the barcode symbology and differentiate between colors or shades of gray. In step 260, the barcode reader decodes the color or shades of gray from the encoded data. In step 270, the data encoded that was in the color or shades of gray is stored for later processing (see fig. 2 and fig. 6).
Another close prior art of record Marsico (US Publication No. 20160203352) discussed the concept of using scannable codes to obtain a service, wherein a Question Square QR code 710 is generated, where the question square QR code includes information (e.g., QuestionSquareID) that identifies or can be used to identify the associated surveying entity, the question, and the response option(s) associated with the question (step 4). In this example, a QuestionID value is generated by question square control logic module 208 and incorporated into the question square QR code. It will be appreciated that multiple independent identifiers could be incorporated into the question square QR code, or a single identifier which contains sufficient information to identify the surveying entity, question and response options could also be used (see fig. 7 and pp0149). 
However, singly and/or in combination the prior art references does not teach the at least indicated portion of the claim of a method for the interaction of a plurality of users of a social media environment via one or more mobile devices of the plurality of users, the method comprising: presenting a profile representation display graphic to each of a plurality of users of a social media environment via a corresponding one of the one or more mobile devices, the profile representation graphic having a plurality of user selectable regions, each user selectable region representing a profile question, each profile question having a predetermined set of profile question answers; receiving from each of the plurality of users via the corresponding one of the one or more mobile devices a selection of one or more chosen regions of the plurality of user selectable regions; for each of the one or more chosen regions chosen by the corresponding one of the plurality of users, displaying via the corresponding one of the one or more mobile devices the corresponding profile question and the corresponding set of profile question answers for the chosen region, each of the profile questions having associated therewith a question color, each of the profile question answers for the corresponding profile question having associated therewith a different shade of the corresponding question color; receiving selections of the displayed profile question answers to profile questions for the one or more chosen regions of each of the plurality of users; for each of the plurality of users, creating in the social media environment a multicolor profile displayable graphic based on the profile representation display graphic and the corresponding user's profile question answers, the multicolor profile displayable graphic including an answer display region corresponding to each of the plurality of user selectable regions of the profile representation display graphic, wherein each of the answer display regions displayed in the multicolor profile displayable graphic that corresponds to the one or more chosen regions for the corresponding user includes the shade of question color corresponding to the selected profile question answer by the corresponding user for the corresponding one or more chosen regions; displaying the multicolor profile displayable graphic for corresponding to a first user of the plurality of users to the first user via the first user's mobile device; matching the first user to a second user of the plurality of users based on a percentage match of (a) the multicolor profile displayable graphic of the first user to the multicolor profile 16Attorney Docket No. 00040-002USC3displayable graphic of the second user or (b) the selected profile question answers of the first user to the selected profile question answers of the second user; and in response to said matching, displaying to the first user via the first user's mobile device: (a) the multicolor profile displayable graphic of the second user and/or (b) a content item of the second user, the content item posted to the social media environment.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMONIYI OBAYANJU whose telephone number is (571)270-5885. The examiner can normally be reached M-Thur 10:30-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY S ADDY can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMONIYI OBAYANJU/Primary Examiner, Art Unit 2645